Per Curiam.
This is an appeal from the modification by the trial court of an order of alimony from $45 to $25 weekly. In the absence of proof of a material change of circumstances subsequent to the date of the original order, the judgment of the trial court cannot be sustained. Cleveland v. Cleveland, 161 Conn. 452, 289 A.2d 909.
There is error, the order appealed from is set aside and the case is remanded with direction to deny the defendant’s motion for a decrease in the order of weekly alimony.